Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 9/27/2022 regarding application 17/199,302 filed on 3/11/2021.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) In view of the filing of the terminal disclaimer, the double patenting rejections of claims 1-20 have been withdrawn. 
(2) Applicant contends that, regarding claim 1, Yeh in view of Chiba fails to teach the limitations “determine an amount of available capacity of the buffer that becomes available after execution of at least the portion of the write commands;” “receive, from the host system, a request for information about available capacity of the buffer;” and “determine whether to transmit a response signal corresponding to the request based at least in part on the amount of available capacity” (see pages 8-9 of Applicant’s Remarks). The Examiner disagrees.
With respect to the cited limitations, Yeh teaches determining information about available capacity of the buffer, and determine how to respond with a message based on whether the remaining available capacity is above or below a threshold [… the memory management circuit 202 determines whether a remained capacity (i.e. available storage space) of the buffer memory 208 is smaller than a predetermined capacity and determines whether the number of the physical blocks in the spare area 504 is smaller than the predetermined number.  Herein, for example, the predetermined capacity is set to 16 KB, though the present invention is not limited thereto … (¶ 0084-0086); If the remained capacity of the buffer memory 208 is not smaller than the predetermined capacity or the number of the physical blocks in the spare area 504 is not smaller than the predetermined number, in step S1407, the memory management circuit 202 temporarily stores the write data in the buffer memory 208 and immediately transmits the response message indicating that the write command is completed to the host system 1000 … If the remained capacity of the buffer memory 208 is smaller than the predetermined capacity … and then after waiting for a dummy delay time, transmits a response message indicating that the write command is completed to the host system 1000 (i.e. at a delay time point) … (¶ 0104-0108)].
Significantly, Yeh teaches determining how to respond with a message based on whether the remaining available capacity is above or below a threshold. 
 Although Yeh does not expressively teach this is done in response to receiving a request for information about available capacity of the buffer from the host system, Chiba specifically teaches responding with a message when receiving a request for information about available capacity of the buffer from the host system [The CPU 23 sends printer information (fixed state information to some extent in one print job, such as communication mode and RAM size) to the host 1 upon reception of a request from the host 1 at the print starting time … then sends the available reception buffer capacity to the host 1 in response to a request from the host 1 (c6 L25-42)].
  Therefore, Yeh in view of Chiba teaches the cited limitations.
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 8-9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US Patent Application Publication 2013/0013853), and in view of Chiba et al. (US 6,665,088, hereinafter Chiba).
	As to claim 1, Yeh teaches A memory system [as shown in figure 1A], comprising:
a plurality of memory components [… For example, the memory storage apparatus 100 can be a rewritable non-volatile memory storage device such as a flash drive 1212, a memory card 1214 or a solid state drive (SSD) 1216 shown in FIG. 1B (¶ 0043)]; and 
a processing device, operatively coupled with the plurality of memory components [for example, memory controller, figure 2, 104], to: 
receive, from a host system, write commands to store data in the memory components; store the write commands in a buffer [The buffer memory 208 is coupled to the memory management circuit 202 and is configured for temporarily storing data and commands from the host system 1000 or data from the rewritable non-volatile memory module 106.  Particularly, when a write command and data (hereinafter referred to as "write data") are received from the host system 1000, the memory management circuit 202 temporarily stores the write data and related information (for example, which a logical page to be written with the write data) into the buffer memory 
208, and sends a response message to the host system to notify that the write command is completed, so as to shorten a response time … (¶ 0059)];
execute at least a portion of the write commands [… Therefore, when the memory storage apparatus 100 receives the write command from the host system 1000, if the number of the physical blocks in the spare area 504 is smaller than a predetermined number, the memory management circuit 202 first closes at least one of the opened mother-child block sets, and then executes the write command … (¶ 0076-0077)]; determine an amount of available capacity of the buffer that becomes available after execution of at least the portion of the write commands [… the memory management circuit 202 determines whether a remained capacity (i.e. available storage space) of the buffer memory 208 is smaller than a predetermined capacity and determines whether the number of the physical blocks in the spare area 504 is smaller than the predetermined number.  Herein, for example, the predetermined capacity is set to 16 KB, though the present invention is not limited thereto … (¶ 0084-0086)]; 
receive, from the host system, a request for information about available capacity of the buffer [this limitation is taught by Chiba -- The CPU 23 sends printer information (fixed state information to some extent in one print job, such as communication mode and RAM size) to the host 1 upon reception of a request from the host 1 at the print starting time … then sends the available reception buffer capacity to the host 1 in response to a request from the host 1 (c6 L25-42)]; and 
determine whether to transmit a response signal corresponding to the request based at least in part on the amount of available capacity [If the remained capacity of the buffer memory 208 is not smaller than the predetermined capacity or the number of the physical blocks in the spare area 504 is not smaller than the predetermined number, in step S1407, the memory management circuit 202 temporarily stores the write data in the buffer memory 208 and immediately transmits the response message indicating that the write command is completed to the host system 1000 … If the remained capacity of the buffer memory 208 is smaller than the predetermined capacity … and then after waiting for a dummy delay time, transmits a response message indicating that the write command is completed to the host system 1000 (i.e. at a delay time point) … (¶ 0104-0108)].
	Regarding claim 1, Yeh teaches determining information about available capacity of the buffer, and determine how to respond with a message based on whether the remaining available capacity is above or below a threshold [… the memory management circuit 202 determines whether a remained capacity (i.e. available storage space) of the buffer memory 208 is smaller than a predetermined capacity and determines whether the number of the physical blocks in the spare area 504 is smaller than the predetermined number.  Herein, for example, the predetermined capacity is set to 16 KB, though the present invention is not limited thereto … (¶ 0084-0086); If the remained capacity of the buffer memory 208 is not smaller than the predetermined capacity or the number of the physical blocks in the spare area 504 is not smaller than the predetermined number, in step S1407, the memory management circuit 202 temporarily stores the write data in the buffer memory 208 and immediately transmits the response message indicating that the write command is completed to the host system 1000 … If the remained capacity of the buffer memory 208 is smaller than the predetermined capacity … and then after waiting for a dummy delay time, transmits a response message indicating that the write command is completed to the host system 1000 (i.e. at a delay time point) … (¶ 0104-0108)], but does not expressively teach this is done in response to receiving a request for information about available capacity of the buffer from the host system.
	However, Chiba teaches the cited limitation [The CPU 23 sends printer information (fixed state information to some extent in one print job, such as communication mode and RAM size) to the host 1 upon reception of a request from the host 1 at the print starting time … then sends the available reception buffer capacity to the host 1 in response to a request from the host 1 (c6 L25-42)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to determine information about available capacity of the buffer in response to receiving a request from a host, as demonstrated by Chiba, and to incorporate it into the existing scheme disclosed by Yeh, because Chiba teaches doing so would prevent buffer overrun errors [… an available buffer capacity notification section for notifying the host of information concerning the available capacity of the buffer.  The host transmits data of a size that can be received at the printer to the printer based on the notification from the page printer, whereby an overrun error is prevented (c3 L50-61)].
	As to claim 2, Yeh in view of Chiba teaches The memory system of claim 1, wherein the processing device is further to: in response to a determination that the amount of available capacity is below a threshold, delay a period of time before transmitting the response signal corresponding to the request [Yeh -- If the remained capacity of the buffer memory 208 is smaller than the predetermined capacity … and then after waiting for a dummy delay time, transmits a response message indicating that the write command is completed to the host system 1000 (i.e. at a delay time point) … (¶ 0105-0108)].
	As to claim 8, Yeh in view of Chiba teaches The memory system of claim 1, wherein the processing device is further to: delay a period of time before determining whether the amount of available capacity is above a threshold [Yeh -- … Moreover, the memory management circuit receives a write command and data (hereinafter referred to as "write data") corresponding to the write command from the host system during a period of executing the data merging operation.  In addition, the memory management circuit determines whether the number of the physical pages written with data in the physical pages of the first physical block is greater than a predetermined physical page number.  When the number of the physical pages written with data in the physical pages of the first physical block is not greater than the predetermined physical page number, the memory management circuit temporarily stores the write data into the buffer memory … (¶ 0016)].
	As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	As to claim 11, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
	
7.	Claims 5-6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Chiba, and further in view of Kwon et al. (US Patent Application Publication 2018/0285252, hereinafter Kwon)
	As to claim 5, Yeh in view of Chiba teaches The memory system of claim 1, wherein the write commands, the request, and the response signal are in accordance with a communication protocol for nonvolatile memory modules [Yeh – rewritable non-volatile memory module, figure 2, 106], but does not expressively teach that the nonvolatile memory module is a nonvolatile dual in-line memory module.
	However, nonvolatile dual in-line memory modules are well known and commonly used in the art.
	For example, Kwon explicitly teaches using nonvolatile dual in-line memory modules [as shown in figures 4, 5A, 5B, and 6; The system memory can include any type of volatile or nonvolatile memory, and is not considered to be limiting … Nonvolatile memory (NVM) is a persistent storage medium, or in other words, a storage medium that does not require power to maintain the state of data stored therein.  Nonlimiting examples of NVM can include … non-volatile dual in-line memory module (NVDIMM) … (¶ 0043-0044)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use nonvolatile dual in-line memory modules, as demonstrated by Kwon, and to incorporate it into the existing scheme disclosed by Yeh in view of Chiba, in order to take advantage of the benefits offered by DIMM.
	As to claim 6, Yeh in view of Chiba & Kwon teaches The memory system of claim 5, wherein the memory components include non-volatile memory [Yeh – rewritable non-volatile memory module, figure 2, 106]; the memory system is coupled to the host system via [Yeh – as shown in figures 1 and 2; Kwon – as shown in figures 4, 5, and 6]: a command bus to transmit the write commands [Yeh -- Referring to FIG. 1A, the host system 1000 generally includes a computer 1100 and an input/output (I/O) device 1106.  The computer 1100 includes a microprocessor 1102, a random access memory (RAM) 1104, a system bus 1108 and a data transmission interface 1110 … (¶ 0042); … Particularly, when a write command and data (hereinafter referred to as "write data") are received from the host system 1000 … (¶ 0059); Kwon – … a dedicated command bus … (¶ 0139)]; a data bus to transmit the data requested to be stored by the write commands [Yeh -- Referring to FIG. 1A, the host system 1000 generally includes a computer 1100 and an input/output (I/O) device 1106.  The computer 1100 includes a microprocessor 1102, a random access memory (RAM) 1104, a system bus 1108 and a data transmission interface 1110 … (¶ 0042); Kwon – … a dedicated data bus … (¶ 0139)]; and a transaction bus to transmit the response signal from the memory system to the host system [Yeh -- If the remained capacity of the buffer memory 208 is not smaller than the predetermined capacity or the number of the physical blocks in the spare area 504 is not smaller than the predetermined number, in step S1407, the memory management circuit 202 temporarily stores the write data in the buffer memory 208 and immediately transmits the response message indicating that the write command is completed to the host system 1000 (¶ 0104); Kwon – … and processing the memory access request for only the word of data in the system memory in response to the memory access request (¶ 0139)].
	As to claim 14, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
8.	Claims 3-4, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Chiba, and further in view of Yue (US Patent 6,457,143)
	As to claim 3, Yeh in view of Chiba teaches The memory system of claim 2, wherein the processing device is further to: calculate the period of time [Yeh – as shown in figure 12; In the present exemplary embodiment, the first dummy delay time D1, the second dummy delay time D2 and the third dummy delay time D3 have a same fixed predetermined value, which reduces differences between a time of adding the time T1 by the dummy delay time D1, a time of adding the time T2 by the dummy delay time D2, a time of adding the time T3 by the dummy delay time D3 and the time T4 are.  For example, in the exemplary embodiment of FIG. 11, the time required for executing the data merging operation may be approximately estimated and the first dummy delay time D1, the second dummy delay time D2 and the third dummy delay time D3 can be set by dividing the estimated time by 4 (¶ 0093)], but does not teach that the period of time is calculated based at least in part on a moving average of previous time periods.
	However, Yue teaches calculating period of time based at least in part on a moving average of previous time periods [By way of example, assuming that the time period for probe activation is set for every 10 minutes and the evaluation window is pre-selected as having a length of 60 minutes, then the moving average response time at time t will be computed by taking the average of the end-to-end response time of the probe transaction at time period t and the end-to-end response times of the previous 
5 (10 minute) time periods (t-1, t-2, t-3, t-4, and t-5).  In practice, the time period (or activation frequency) for activating the probe transactions may be selected such that it is greater than the maximum expected end-to-end response time (c9 L55-65)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to calculate period of time based at least in part on a moving average of previous time periods, as demonstrated by Yue, and to incorporate it into the existing scheme disclosed by Yeh in view of Chiba, because Yue teaches doing so facilitates identifying the bottleneck of the end-to-end response time of a system [A system and method for providing automated bottleneck identification in networks and networked application environments by processing using end-to-end quality of service measurements in combination with knowledge of internal resource dependency information generated by a network administrator … (abstract)].
	As to claim 4, Yeh in view of Chiba & Yue teaches The memory system of claim 3, wherein each of the response signals for the information requests is transmitted in response to a determination that an available capacity is above the threshold [Yeh -- If the remained capacity of the buffer memory 208 is not smaller than the predetermined capacity or the number of the physical blocks in the spare area 504 is not smaller than the predetermined number, in step S1407, the memory management circuit 202 temporarily stores the write data in the buffer memory 208 and immediately transmits the response message indicating that the write command is completed to the host system 1000 (¶ 0104)].
	As to claim 12, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.

Allowable Subject Matter
9.	Claims 7, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

					Conclusion
10.	Claims 1-6, 8-9, 11-15, and 17-20 are rejected as presented above.
	Claims 7, 10, and 16 are rejected due to double patenting, as well as being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if able to overcome the double patenting rejections.
11. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
October 31, 2022